Citation Nr: 1429146	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-35 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left leg disability.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977, with various periods of active duty for training in the Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

As noted on the title page, the Board is recharacterizing the Veteran's PTSD claim to include other psychiatric disorders that have been diagnosed, i.e., anxiety disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran requested a hearing before the Board in his September 2009 substantive appeal.  A BVA hearing was scheduled for October 2010; however, the Veteran did not appear.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.





FINDINGS OF FACT

1.  In a rating decision issued in December 2004, the RO denied service connection for PTSD, a left leg disability, and a back disability essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disabilities and service; the Veteran did not appeal the December 2004 decision within one year of being notified.  

2.  The evidence received since the December 2004 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability. 

3.  The Veteran's diagnosed anxiety disorder had its onset in service or is otherwise etiologically related to his active service. 

4.  The evidence received since the December 2004 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for a left leg disability or a back disability.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied service connection for PTSD, a left leg disability, and back disability is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the December 2004 denial of service connection for an acquired psychiatric disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  An acquired psychiatric disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).
4.  The evidence received subsequent to the December 2004 RO decision is not new and material, and the requirements to reopen claims of entitlement to service connection for a left leg disability and a back disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Acquired Psychiatric Disability

New and Material Evidence

At the time of the most recent December 2004 rating decision, the evidence established that the Veteran had a diagnosis of PTSD.  The unestablished facts at the time of the December 2004 RO rating decision were a nexus between the Veteran's current acquired psychiatric disability and service.  

The evidence received since the December 2004 RO rating decision includes a VA opinion (March 2008 VA examination).  The VA examiner stated that while the Veteran had been previously diagnosed with PTSD (from a post-service incident that occurred in 1997 during the course of employment) it appears that the pattern of symptoms that the Veteran reports pre-existed his reportedly traumatic experience in the workplace.  

In fact, the VA examiner stated that from the Veteran's report it appears that the constellation of symptoms that he reports predates or coincides with his period of military service.  The Veteran was diagnosed with an anxiety disorder.  The VA examiner indicated that a diagnosis of PTSD could not be supported. 

As the additional evidence relates to the unestablished fact of nexus necessary to substantiate the claim, as it is neither cumulative nor redundant of evidence already of record, and as it raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received and reopening of the claim is warranted.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Turning to a consideration of the claim on its merits, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

There is no medical opinion that conflicts with the March 2008 VA opinion.  Accordingly, the Board finds that the point of relative equipoise has been reached regarding a nexus between the Veteran's service and his current acquired psychiatric disability.  Therefore, with resolution of all reasonable doubt in favor of the claim, the Board finds that service connection for an acquired psychiatric disability is warranted.  

With regard to the Veteran's claim for PTSD, the Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2013).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

In this regard, it is important for the Veteran to understand that 'PTSD' would be evaluated the same as the current disability cited above.  Therefore, as service connection for an acquired psychiatric disability has been granted, the Veteran's claim for service connection for PTSD is rendered moot.

In this regard, as noted above, if the Veteran does suffer from PTSD (or any psychiatric disability) as a result of a post-service problem, this would have to be considered in the evaluation of any service connected disability (a disability related to service).  The evaluation of the service connected disability is not before the Board at this time.  

II. Left Leg and Back Disabilities

New and Material

The Veteran has been continuously pursuing claims of entitlement to service connection for a left leg and lumbar spine disabilities.  The claims on the merits, or reopening of the claims, have been repeatedly denied by the RO.  The Veteran appealed one of the previous RO denials, regarding his lumbar spine disability claim, which resulted in a September 1998 Board denial. 

The Veteran most recently submitted his application to have the previously denied claims reopened in May 2007.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In this case, the Veteran contends that both of the claimed disabilities are related to service.  He attributes his left leg disability to an in-service spider bite and his lumbar spine disability to various injuries in service. 

It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for both his left leg and lumbar spine disabilities is a nexus between his current disabilities and service.  

As noted above, the Veteran submitted his application to reopen these claims in May 2007.  The additional evidence received, since the December 2004 rating decision, consists of various treatment records confirming diagnoses of these disabilities (the fact that the Veteran has these problems has never been disputed), the Veteran's written statements, service personnel records, and other procedural documents submitted to perfect the appeal.  These documents reiterate assertions previously made by the Veteran (they are not new contentions).  In essence, the Veteran asserts that his current disabilities are related to a spider bite in service (left leg), and to various in-service accidents, including an injury incurred when moving a sewing machine.  With respect to the service personnel records, these records do not pertain to any service connection element of either claim, as such these additional service records do not require reconsideration of either claim under 38 C.F.R. § 3.156(c) (2013).

The Veteran's written assertions are duplicative of evidence that was already of record in December 2004.  The newly received evidence merely demonstrates the Veteran's continued assertions that the claimed disabilities are related to service.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for any of the claimed disabilities in a way that raises a reasonable possibility of substantiating any claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.  The Veteran is simply stating his claims once again without providing new and material evidence. 

The Board notes that the Veteran has been notified in writing on numerous occasions of the reasons for the denials of service connection and for the reasons of the denials of his applications to reopen.  He has offered no additional information regarding either of the claims that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claims of entitlement to service connection for left leg and back disabilities has not been received.  As such, the RO's December 2004 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Duties to Assist and Notify

The Veteran has not asserted that there is any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board notes that a May 2010 letter is compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and adequately identified the bases for the prior denials and the evidence that would be considered new and material.  The claims were readjudicated in a May 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  
The Veteran has also not identified any additional outstanding evidence that could be obtained.  Finally, the Board notes that, in the absence of new and material evidence, there is no medical question requiring an examination or opinion. 

With respect to the Veteran's claim regarding an acquired psychiatric disability, as the Board's decision to reopen and grant the claim on the merits is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






ORDER

The claim for service connection for an acquired psychiatric disability is reopened. 

Service connection for an acquired psychiatric disability is granted.

Reopening of the claim of entitlement to service connection for a left leg disability is denied.

Reopening of the claim of entitlement to service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


